Citation Nr: 1132433	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether the Veteran is considered to have been a fugitive felon during the period from December 27, 2001 to May 18, 2009, for VA compensation and pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from May 1991 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 decisional letter of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2009, a hearing was held before a hearing officer at the RO.  In July 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  At the Travel Board hearing the undersigned granted the Veteran's motion to advance her case on the Board's docket based on hardship.  

In reviewing the file, the Board notes that the Veteran was incarcerated at the Chittenden Regional Correctional Facility for approximately a one-year time period.  Information from that facility identifies June 22, 2001, as the date incarceration began, and the Veteran's VA treatment records begin again on May 31, 2002, with a notation that she was just released from incarceration.  During this time period, the Veteran's spouse contacted the RO about payment of benefits, stating the Veteran was "out of the area," and a report of contact dated in February 2002 concerns a conversation with the Veteran about the continued payment of benefits.  However, at no point during this time period did the Veteran report her incarceration to the RO - a fact which may have affected her entitlement to benefits.  Although the issue now on appeal concerns a reduction of benefits based on fugitive felon status, the time period at issue is not entirely overlapping with the time period she was incarcerated, and the RO should consider this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Board notes a service member eligible for compensation benefits may not be paid such benefit for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B.  In pertinent part, the implementing regulation mirrors 38 U.S.C.A. § 5313B, and states: (2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).

In January 2008, the White River Junction, Vermont, RO notified the appellant that VA had been advised by law enforcement authorities that she had been identified as a fugitive felon because she was the subject of an outstanding felony warrant issued on November 27, 1990 in Brockton, Massachusetts.  She was also notified that, if VA does not receive evidence establishing that the warrant has been cleared within 60 days, VA is required to stop her compensation or pension benefits effective as of the later of the date of the warrant or December 27, 2001, the effective date of the fugitive felon provisions of Public Law 107-103.  Thereafter, in a September 2008 letter, the White River Junction RO notified the appellant that her benefits had been terminated from December 27, 2001 based on the determination that she was a fugitive felon from that date.  Her benefits resumed on May 18, 2009 when the warrant was recalled and her fugitive felon status ended.  [Notably, the termination of her benefits during this period resulted in an overpayment which is not before the Board on appeal.]  

The appellant contends that VA erred in severing her benefits and creating an overpayment on the basis that she was a fugitive felon.  She asserts that the May 18, 2009, action by the Trial Court of Massachusetts District Court Department to recall the 1990 warrant, remove the default, and allow the Motion to Revise or Revoke Sentence is retroactive to the date of the issuance of the warrant in 1990.  She has testified that she never attempted to flee prosecution or conceal her whereabouts (she was in active duty status after 1990).  

The Record of Criminal Case from the Trial Court of Massachusetts District Court Department notes that the warrant was recalled on May 18, 2009; however, it does not specifically state that the warrant against the Veteran had been rescinded retroactively to the date of issuance, November 27, 1990.  Reports of Contact with the Brockton District Court House, including the Brockton/Plymouth District Attorney, have resulted in the conclusion that the warrant recall is effective from the date of the Court action rather than from the date of issuance, in 1990.  

However, an August 2010 letter from the attorney who represented the Veteran in the Brockton District Court of Massachusetts states that the warrants (including the November 27, 1990 warrant) "have been dismissed and recalled as per the agreement" with the First Assistant District Attorney of Plymouth County because "the warrants were illegal and invalid."  Thus, the Veteran's case was closed and the warrant was rendered "rescinded back to the date of issuance (11/27/1990)."  The Veteran's attorney further states that "[u]nderpinning the illegal warrant was the initial unfortunate circumstance of the imposition of an illegal sentence on [the Veteran] which was revised on the finding by the court that the sentence was, in fact, illegal from the outset."  Regarding the retroactive effect of the rescision of the warrant ("nunc pro tunc" language), the Veteran's attorney states that "this is not possible due to the fact that there was no physical or property damage, and does not apply in this case."  No controlling authority or evidence has been provided to support these assertions.

The Veterans Benefits Administration's Adjudication Procedure Manual, M21-1MR, Part X, Chapter 16, Section 2 notes that the fact that a warrant has been dismissed, recalled, quashed, or otherwise cleared does not mean that benefits should not be terminated unless it has been established that the warrant was cleared effective on or before the date the beneficiary went into fugitive status.  The Manual continues on to note that in most cases in which a warrant is dismissed, recalled, or quashed, there is still a valid warrant up to the date the warrant was cleared.  VA benefits are subject to adjustment from the warrant date (or the date of the law) until the date the warrant was dismissed, recalled, or quashed.  The exception to this rule is a case in which the warrant is specifically determined to have been void from its inception, or where the court order uses the terminology nunc pro tunc, which refers to changing back to an earlier date.

As the record now stands, there is nothing to indicate what the legal effect of the Trial Court of Massachusetts District Court Department May 18, 2009 recall of the 1990 warrant, removal of default, and allowance of the Motion to Revise or Revoke Stentence was vis-à-vis the original, November 27, 1990, warrant.  In order to fairly address the merits of this claim, development is necessary to ascertain what Massachusetts law holds regarding the recall of the 1990 warrant, removal of default, and allowance of the Motion to Revise or Revoke Stentence by court action as to the validity of the original, November 27, 1990, warrant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must contact the VA Regional Counsel for Boston, Massachusetts, and request that office to provide a written opinion addressing the following.  It may be necessary for Regional Counsel to obtain additional documents from the Massachusetts District Court regarding the proceedings that concluded in May 2009.  

After any necessary development and review of the file, Regional Counsel should provide an opinion as to whether the warrant recall and removal of default and/or allowance of Motion to Revise or Revoke Sentence decided in May 2009 invalidated the November 27, 1990 felony warrant or was retroactive to that date, or did the court's actions recall the warrant as of the date of these actions (i.e., as of May 18, 2009).  Appropriate citation to controlling authority should be provided.

2.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, then the RO should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



